Citation Nr: 1415943	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-44 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Graves' disease, also claimed as a thyroid condition.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for left epicondylitis.

4.  Entitlement to service connection for right epicondylitis.

5.  Entitlement to service connection for a left hip condition. 

6.  Entitlement to service connection for a right hip condition.

7.  Entitlement to service connection for a left shoulder condition.

8.  Entitlement to service connection for a right shoulder condition.

9.  Entitlement to service connection for a left foot condition.

10.  Entitlement to service connection for right foot plantar fasciitis.

11.  Entitlement to service connection for left knee patellofemoral syndrome with degenerative joint disease (DJD).

12.  Entitlement to service connection for right knee patellofemoral syndrome with DJD.

13.  Entitlement to service connection for DJD of the left ankle.

14.  Entitlement to service connection for DJD of the right ankle.

15.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, also claimed as low back pain.

16.  Entitlement to service connection for eczema, also claimed as dermatitis.

17.  Entitlement to service connection for left ear hearing loss.

18.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.

The issues of entitlement to service connection for left epicondylitis; right epicondylitis; a left hip condition; a right hip condition; a left shoulder condition; a right shoulder condition; a left foot condition; right foot plantar fasciitis; left knee patellofemoral syndrome with DJD; right knee patellofemoral syndrome with DJD; DJD of the left ankle; DJD of the right ankle; DDD of the lumbar spine, also claimed as low back pain; eczema, also claimed as dermatitis; left ear hearing loss; and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Graves' disease, also claimed as a thyroid condition, was not shown in service, and neither competent medical evidence, nor competent and credible lay evidence, establishes a nexus or link between Graves' disease and the Veteran's active military service.

2.  High cholesterol is a laboratory test result, and is not a "disability" for VA purposes.




CONCLUSIONS OF LAW

1.  Service connection for Graves' disease, also claimed as a thyroid condition, is not warranted.  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  High cholesterol is not a disability for which compensation is warranted. 
38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A letter dated in September 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, this letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's in-service treatment records and post- service medical records are in the file.  Various records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates the VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Board recognizes that the Veteran was not afforded a VA examination for his claimed conditions of high cholesterol and Graves' disease.  However, as will be discussed in more detail in the corresponding sections below, the Veteran has not been prejudiced as a result of this.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary as to the claim for service connection for high cholesterol as there is no current disorder for which benefits could be granted.  Additionally, as to both claims, no examination is required because there is no evidence to satisfy the second or third McLendon criteria discussed above, and, because there is already sufficient medical evidence of record.  In addition, as the claimed disabilities are not among the chronic diseases listed under 38 C.F.R. § 3.309(a), statements as to continuity of symptomatology could not help to substantiate the claims.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  Simply put, as to these claims, the Veteran was not prejudiced by the lack of VA examination.

Furthermore, the Veteran stated he did not wish to participate in a hearing before the Board.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claims in this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board also notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for certain chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Graves' disease and high cholesterol are not chronic diseases listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claims.  Id. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Graves' disease, also claimed as a thyroid condition

According to the in-service treatment records, there is no indication the Veteran complained of, was treated for, or diagnosed with Graves' disease or a thyroid condition.

The Board acknowledges that the Veteran was first treated and diagnosed with Graves' disease and hyperthyroidism in April 2003.  There is no etiological opinion that it is related to the Veteran's military service or secondary to any service-connected condition.

After consideration of the entire record and the relevant law, the Board finds that neither Graves' disease, nor any other thyroid condition, is related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin of the Veteran's Graves' disease and his military service.  Notably, there is no indication he was treated for this disability during service.

As noted, the earliest treatment of Graves' disease according to the record was in 2003; approximately six years after the Veteran was discharged from military service.  In Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000), the Court determined that a lapse of time is a factor for consideration in deciding a service connection claim.  Id.  

Nevertheless, the Board acknowledges the Veteran contentions that his Graves' disease is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In this case, the etiology of Graves' disease is a complex medical question that is not considered to be within the competence of a layperson.  See Kahana, 24 Vet. App. at 428.

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for Graves' disease, also claimed as a thyroid condition; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).

High cholesterol

The Veteran contends that current high cholesterol is related to his military service.  Private treatment records and statements dated during the current claim period reflect findings of hyperlipidemia. 

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities under the rating schedule).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary 883 (30th ed. 2003).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  As elevated cholesterol does not constitute a disability, service connection for high cholesterol cannot be awarded, regardless of whether the Veteran has the claimed findings of hyperlipidemia, elevated triglycerides, or elevated cholesterol.  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Court consistently has held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and, therefore, the decision based on that interpretation must be affirmed). 

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for high cholesterol, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for Graves' disease, also claimed as a thyroid condition, is denied.

Entitlement to service connection for high cholesterol is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013).

Regarding the issues of entitlement to service connection for left epicondylitis; right epicondylitis; a left hip condition; a right hip condition; a left shoulder condition; a right shoulder condition; a left foot condition; right foot plantar fasciitis; left knee patellofemoral syndrome with DJD; right knee patellofemoral syndrome with DJD; DJD of the left ankle; DJD of the right ankle; DDD of the lumbar spine, also claimed as low back pain, the Board acknowledges that the Veteran has received some degree of treatment for most of these conditions during service.  It is also clear that the Veteran has sought post-service treatment for these conditions.

In July 2010, the Veteran was afforded a VA joints examination where the examiner acknowledged the in-service complaints and treatment and also the current symptomatology.  However, upon physical examination, the examiner determined no chronic conditions were present. 

According to the April 2014 Appellant's Brief, submitted by the Veteran's representative, it is asserted that the credentials and expertise of the VA examiner are unknown. 

Given the Veteran's in-service treatment for many of these conditions, his current symptomatology, and the unclear nature of the examiner's credentials and expertise, the Board finds that a new VA examination for these conditions is warranted to clarify the Veteran's diagnoses and whether such diagnosed conditions are related to his military service.

Regarding the Veteran's claim for eczema, also claimed as dermatitis, according to the in-service treatment records, in January 1997, the Veteran complained of itching all over the body and that after scratching, the rash would appear and disappear again.  It is unclear whether a diagnosis was made but it is noted that the etiology was unclear.

The Veteran was afforded a VA examination for his skin claim in July 2010.  The examiner noted that the Veteran's in-service treatment records were absent of a rash or residuals.  The examiner determined that there was "[n]o objective evidence for a skin disorder at this time."  

The Board finds that this examination is also inadequate.  Contrary to the January 1997 in-service treatment record, the examiner was erroneous in stating there was no evidence of complaints of a rash during service.  The Board also notes that the July 2010 examiner who conducted the skin examination was a cardiologist and not a skin specialist.  Therefore, a new examination regarding the Veteran's eczema, also claimed as dermatitis, is warranted.

Finally, regarding the Veteran's claims for bilateral hearing loss, according to the Veteran's in-service treatment records, it is noted in November 1987 that the he was routinely exposed to hazardous noise.  

In July 2010, the Veteran was afforded a VA audiology examination where the examiner found that the "[r]esponses to pure tones were significantly elevated compared to the speech reception thresholds of 18 to 22 dBHL in the right and left ears respectively and not considered adequate for rating."

The examiner determined that the Veteran's hearing loss was not caused by military noise exposure as he had normal hearing at separation from service.  

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for claimed hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, the Board finds that the VA examiners' opinions are inadequate as the conclusions are contrary to Hensley and Ledford.  Id.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an orthopedic specialist in order to clarify any diagnosis and etiology of left epicondylitis; right epicondylitis; a left hip condition; a right hip condition; a left shoulder condition; a right shoulder condition; a left foot condition; right foot plantar fasciitis; left knee patellofemoral syndrome with DJD; right knee patellofemoral syndrome with DJD; DJD of the left ankle; DJD of the right ankle; DDD of the lumbar spine, also claimed as low back pain.  

The examiner is asked to determine: 

a. the current diagnosis and nature of each of the Veteran's joint claims; and

b. whether any diagnosed disorder of the bilateral shoulders, elbows, hips, knees, ankles, feet, and the lumbar spine are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) etiologically related to the Veteran's military service; 

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report. 

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  The examiner is specifically asked to consider and address the July 2010 VA examiner's findings and negative nexus opinion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Schedule the Veteran for a VA examination with an appropriate specialist in order to determine the nature and etiology of any skin condition, to include eczema and dermatitis.  

The examiner is asked to determine: 

a. the current diagnosis of the Veteran's skin condition; and

b. whether any diagnosed skin condition is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) etiologically related to the Veteran's military service.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report. 

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  The examiner is specifically asked to consider and address the July 2010 VA examiner's negative nexus opinion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Schedule the Veteran for a VA audiological examination with an appropriate examiner. 

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including noise exposure. 

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.

In providing this opinion, the examiner should acknowledge the Veteran's his lay statements concerning hearing loss and his complete post-service history of noise exposure.  The examiner is also asked to consider and address the July 2010 VA examiner's determination.  

The examiner also should note that the fact that there was no diagnosis of hearing loss in service is not, by itself, a sufficient reason to find no nexus to service.  The question becomes whether any incident of service, including noise exposure, caused hearing loss which was diagnosed years after the Veteran's discharge from service.  If it is significant that the Veteran did not have hearing loss in service, the examiner should provide a complete rationale for such findings and in so doing point to sound medical principles.

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


